WILSON, Justice.
The State contends the jury verdict of $16,500 in this condemnation case is so contrary to the overwhelming weight of all the evidence as to be clearly wrong and unjust; and is unsupported by the evidence. Appellees’ opinion evidence as to values would have supported a higher verdict; appellant’s valuation witnesses testified to opinions of values in much lower amounts. Factors in evidence placed the credibility and weight to be given the opinions of all the witnesses in issue. Without recounting the evidence, we overrule the points.
The State asks reversal because appellees’ counsel, in argument to the jury, referred to valuation testimony concerning the land exclusive of improvements as having been in the amount of $16,500, rather than $16,300 as the record reflected. In argument concerning the figure of $16,500, the attorney said "I am not asking you to say that it is worth that much money. I would not insult your intelligence.” When appellant objected to the argument, pointing out that the figure used was $200 more than the amount testified to, the court cautioned appellees’ attorney to “stay within the evidence.” No error is reflected. 41-B Tex.Jur. p. 274, Sec. 232.
Error is claimed because landowner’s counsel in argument added the highest figure testified to as being value of the land without improvements, to the highest value shown as cost of the improvements; and stated to the jury that “somewhere in between” this amount and the smaller amount testified to by the State’s witnesses, “you are going to find a true market value.” The point does not present reversible error. Affirmed.